      Case 2:20-cv-00453-JAM-KJN Document 5 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN ANTONIO WHITE,                                No. 2:20-cv-00453-JAM-KJN-PS

12                       Plaintiff,                      ORDER GRANTING 90 DAY EXTENSION

13            v.                                         (ECF No. 4.)

14    O’REILLY AUTO ENTERPRISES LLC,
      ET, Al.,
15
                         Defendants.
16

17          Plaintiff, who is a prisoner proceeding without counsel in this action, has requested leave

18   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) On March 31, 2020,

19   the court screened plaintiff’s complaint, found it deficient, and granted him leave to amend.

20   (ECF No. 5.) Two weeks later, plaintiff filed a request for extension of time to amend. (ECF No.

21   4.) He states that access to the prison library is nearly impossible due to the current health crisis,

22   and requests a two-year extension to amend (which corresponds with his release date).

23          The court understands plaintiff’s difficulty in accessing the library, and so grants an

24   extension of time to amend. However, a two-year extension is not feasible. Instead, plaintiff is

25   granted an additional 90 days to amend. Should the health crisis persist, plaintiff may request

26   ////

27   ////

28   ////
                                                         1
     Case 2:20-cv-00453-JAM-KJN Document 5 Filed 04/20/20 Page 2 of 2

 1   another extension near the end of the 90 days—updating the court on his ability (or inability) to

 2   access the library during this time.

 3   Dated: April 20, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
